Election/Restrictions
Newly submitted claims 50 and 51 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 31-39, and 41-49, drawn to a polyolefin web, classified in Y10T 428/249955.
II. Claims 50 and 51, drawn to a method to form a polyolefin web, classified in C08J 5/18.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process such as one comprising: casting a dispersion comprising inorganic particles and an inorganic acid on a microporous polyolefin membrane. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 50 and 51 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 31-39, and 41-51 are currently pending with claims 1-30 and 40 being cancelled.  Claims 50 and 51 have been withdrawn as being directed to a non-elected invention.  Claims 31-39, and 41-49 are under consideration. 
The 112 rejection has been withdrawn in view of the present amendment and response. 
However, other rejections are maintained. 
New grounds of rejections are made in view of newly discovered reference to Liu et al., Aggregation and Dispersion of Colloidal Suspension by Inorganic Surfactants: Effect of Chemical Speciation and Molecular Conformation, J. Phys. Chem. B 1997, 101, 8264-8269.   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 31-36, 38, 39, 41, 42, 44 and 46-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0145468 to Pekala et al. (hereinafter “Pekala”) in view of US 2015/0030933 to Goetzen et al. (hereinafter “Goetzen”). 
Pekala discloses a separator for a lithium secondary battery, comprising a Teklon Gold polyolefin membrane and a porous coating layer formed on at least one surface of the polyolefin membrane (paragraph 80, comparative example 10).  The porous coating is comprised of about 4.4 wt% by weight of polyvinyl alcohol binder and fumed alumina which is commercially available under the trade name of CAB-O-SPERSE PG 008 from Cabot (paragraph 80).  Hence, a mean aggregate size of about 100 to 300 nm and a specific aggregate size of 50 to 225 m2/g would be present as like material has like property.  The separator has a thickness of 14.4 microns, a Gurley value of 348 sec, the MD and TD shrinkage after 1 hour exposure at 200oC of 2.7% and 3.3% respectively (paragraph 80), indicating an in-plane dimensional stability above the melting point of the polyolefin membrane.   
The coated microporous film was discussed in comparative example 10 because it has higher electrical resistance than the filled microporous film.  However, both coated and filled microporous films exhibit in-plane dimensional stability above the melting point of the polyolefin membrane.  Pekala did not criticize or discredit a coated microporous film where the fumed alumina could be further surface modified for better dispersibility in the coating material.  
Pekala does not specifically disclose the porous coating layer further including an inorganic acid.  
Goetzen, however, discloses a separator for a lithium ion battery comprising a microporous polyolefin film and a porous coating layer formed on at least one surface of the microporous film (abstract and paragraph 21).  The porous coating layer comprises a plurality of inorganic particles bound to each other by means of a polymeric binder (abstract; and paragraphs 26, 37 and 38).  The inorganic particles are fumed aluminum oxide, boehmite and each of which having a particle size of 100 to 500 nm, and a specific surface area of 10 to 250 m2/g (paragraphs 26 and 27).  The inorganic particles are treated with an inorganic acid such as boric acid to promote their dispersibility in solvents, thereby providing the production of a homogeneously porous and defect-free separator (paragraphs 29 and 32).  The polymeric binder comprises a block copolymer having at least three or more polymer blocks (paragraph 38).  A ratio of the inorganic particles to the polymeric binder is in a range from 1.5:1 to 20:1 (paragraph 62).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the inorganic particles disclosed in Pekala treated with an inorganic acid disclosed in Goetzen motivated by the desire to enhance dispersibility of the inorganic particles in solvents, thereby providing the production of a homogeneously porous and defect-free separator. 
As to claims 32, Pekala discloses that the porous coating is comprised of about 4.4 wt% by weight of polyvinyl alcohol binder and fumed alumina (example 10). 
As to claims 33, 35 and 36, Pekala discloses that the fumed alumina particle is commercially available under the trade name of CAB-O-SPERSE PG 008 from Cabot (paragraph 80).  Hence, a mean aggregate size of about 100 to 300 nm and a specific aggregate size of 50 to 225 m2/g would be present as like material has like property.  
As to claim 34, Pekala does not explicitly disclose the porous coating layer comprising boehmite. 
Goetzen, however, discloses that the inorganic particles are fumed aluminum oxide, boehmite and each of which having a particle size of 100 to 500 nm, and a specific surface area of 10 to 250 m2/g (paragraphs 26 and 27).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add boehmite disclosed in Goetzen in the porous coating layer disclosed in Pekala motivated by the desire to provide higher porosity and thus higher surface area.  
As to claim 38, Pekala discloses that the separator has the MD and TD shrinkage after 1hour exposure at 200oC of 2.7% and 3.3% respectively (paragraph 80). 
As to claims 39 and 41, Pekala discloses that the porous coating is comprised of about 4.4 wt% by weight of polyvinyl alcohol binder and fumed alumina (example 10).  The polyvinyl alcohol reads on the claimed organic hydrogen bonding component. 
As to claim 42, Goetzen discloses that the inorganic particles are treated with an inorganic acid such as boric acid to promote their dispersibility in solvents, thereby providing the production of a homogeneously porous and defect-free separator (paragraphs 29 and 32).
As to claim 44, the combined teachings of Pekala and Goetzen would result in a porous inorganic layer comprising a polyvinyl alcohol binder, and fumed alumina particles which are treated with a boric acid.  
However, nothing in Applicant's specification discloses or suggests inclusion of non-recited binders in a porous inorganic surface layer would affect the novel or basic characteristics of Applicant's invention. Therefore, Applicant bears the burden to show that the non-recited binders materially change the characteristics of Applicant's invention (MPEP 2112; In re Delajarte 143 USPQ 256) in order to overcome the rejection.  Accordingly, the language "consisting essentially of” is treated as "comprising" until Applicant provides evidence to show the non-recited binders change the characteristics of Applicant's invention. 

As to claims 46 and 49, the combined teachings of Pekala and Goetzen would result in a porous inorganic layer comprising a polyvinyl alcohol binder, and fumed alumina particles which are treated with a boric acid.  Therefore, the examiner takes the position that the fumed alumina particles held together by hydrogen bonding at particle-to-particle would be present in view of identical inorganic particle and its surface treatment using boric acid. 
As to claim 47, Pekala discloses the porous inorganic surface layer has a thickness in the range from 12.1 to 14.4 microns (paragraph 80). This is within the claimed range.  Therefore, the examiner takes the position that a pickup weight of 4.14 g/m2 or higher would be present as the pickup weight is dictated by the thickness.  
As to claim 48, Pekala discloses that the separator has the MD and TD shrinkage after 1hour exposure at 200oC of 2.7% and 3.3% respectively (paragraph 80). 

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pekala in view of Goetzen as applied to claim 31 above, further in view of US 5,948,557 to Ondeck et al. (hereinafter “Ondeck”). 
Pekala does not explicitly disclose the polyolefin membrane comprising a polyolefin matrix and colloidal inorganic particles distributed therein. 
Ondeck, however, discloses a microporous polyolefin membrane obtained from a composition comprising a polyolefin matrix and water-insoluble filler particles distributed therein (abstract).   The water-insoluble filler particles comprise precipitated silica, silica gel and fumed silica (column 5, lines 30-35; and column 6, lines 60-65).   The microporous polyolefin membrane is useful as a battery separator (abstract).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute a microporous polyolefin membrane disclosed in Ondeck for the porous resin film of Pekala motivated by the desire to obtain low electrical resistance for improved cycling and charge performance in a lithium battery.  
Response to Arguments: 
Applicant alleges that as shown in paragraph 29, the inorganic acids of Goetzen are inseparately linked to the blocked copolymer; therefore, the combined disclosures of Pekala and Goetzen would result in a porous coating comprising polyvinyl alcohol binder, fumed alumina, an inorganic acid and a block copolymer and the Examiner fails to demonstrate such the porous coating having an in-plane dimensional stability comprises a shrinkage in a machine direction of the polyolefin web of no more than 11.7% and a shrinkage in a transverse direction of the polyolefin web of no more than 9.8% after heating the polyolefin web at 200oC for 30 minutes.  
The examiner respectfully disagrees. 
Pekala discloses that the separator has a thickness of 14.4 microns, a Gurley value of 348 sec, the MD and TD shrinkage after one hour exposure at 200oC of 2.7% and 3.3% respectively (paragraph 80) within the claimed ranges.  
Turning to Goetzen, the inorganic acid is applied during the production of the alumina particles in a sol-gel operation to enhance the dispersibility of the alumina particles.  The block copolymer binder is then added to the dispersion comprising the inorganic acid and alumina particles.  Nowhere does the passage in paragraph 29 of Goetzen indicate that the inorganic acid is reacted and chemically linked to the block copolymer prior to adding to the alumina dispersion.  
The basis of the obviousness rejection has nothing to do with addition or substitution of the block copolymer for the polyvinyl alcohol.  Instead, the basis of the obviousness rejection is about addition of the inorganic acid to the alumina dispersion.  The combined teachings of Pekala and Goetzen would result in a porous coating comprising polyvinyl alcohol binder, fumed alumina, and an inorganic acid.   
As previously discussed, Pekala discloses that the separator has a thickness of 14.4 microns, a Gurley value of 348 sec, the MD and TD shrinkage after one hour exposure at 200oC of 2.7% and 3.3% respectively (paragraph 80).  That is to say, the separator meets the claimed in-plane dimensional stability.   
Claims 31-36, 38, 39, 41, 43, 44, and 46-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pekala in view of Liu et al. (hereinafter “Liu”), Aggregation and Dispersion of Colloidal Suspension by Inorganic Surfactants: Effect of Chemical Speciation and Molecular Conformation, J. Phys. Chem. B 1997, 101, 8264-8269.   
Pekala discloses a separator for a lithium secondary battery, comprising a Teklon Gold polyolefin membrane and a porous coating layer formed on at least one surface of the polyolefin membrane (paragraph 80, comparative example 10).  The porous coating is comprised of about 4.4 wt% by weight of polyvinyl alcohol binder and fumed alumina which is commercially available under the trade name of CAB-O-SPERSE PG 008 from Cabot (paragraph 80).  Hence, a mean aggregate size of about 100 to 300 nm and a specific aggregate size of 50 to 225 m2/g would be present as like material has like property.  The separator has a thickness of 14.4 microns, a Gurley value of 348 sec, the MD and TD shrinkage after 1 hour exposure at 200oC of 2.7% and 3.3% respectively (paragraph 80), indicating an in-plane dimensional stability above the melting point of the polyolefin membrane.   
The coated microporous film was discussed in comparative example 10 because it has higher electrical resistance than the filled microporous film.  However, both coated and filled microporous films exhibit in-plane dimensional stability above the melting point of the polyolefin membrane.  Pekala did not criticize or discredit a coated microporous film where the fumed alumina could be further surface modified for better dispersibility in the coating material.  
Pekala does not specifically disclose the porous coating layer further including an inorganic acid.  
Liu, however, discloses a metaphosphate used as an inorganic dispersant for colloidal aluminum particles in an aqueous dispersion.  In particular, neutral pH-long chain metaphosphates adsorb to surfaces alumina particles through hydrogen bonding and produce a steric layer where the negatively charged metaphosphates extend from the alumina particle surfaces to the solution.   The steric layer provides an effective electrosteric repulsion force, thereby stabilizing the dispersion of the aluminum particles in the water (figure 7b and discussion). The metaphosphate is a salt of a metaphosphoric acid.  
Pekala and Liu are concerned with dispersion of colloidal particles in an aqueous dispersion and therefore they are in analogous arts.  The colloidal stability of aqueous alumina suspension disclosed in Pekala would be enhanced with the addition of the metaphosphates at neutral pH disclosed in Liu.  The stabilization of the alumina suspension by metaphosphate is supported by electrosteric interaction.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the inorganic particles disclosed in Pekala treated with neutral pH-long chain metaphosphates disclosed in Liu motivated by the desire to enhance dispersibility of the inorganic particles in an aqueous dispersion, thereby providing the production of a homogeneously porous and defect-free separator. 
As to claims 32, Pekala discloses that the porous coating is comprised of about 4.4 wt% by weight of polyvinyl alcohol binder and fumed alumina (example 10). 
As to claims 33, 35 and 36, Pekala discloses that the fumed alumina particle is commercially available under the trade name of CAB-O-SPERSE PG 008 from Cabot (paragraph 80).  Hence, a mean aggregate size of about 100 to 300 nm and a specific aggregate size of 50 to 225 m2/g would be present as like material has like property.  
As to claim 34, Pekala does not explicitly disclose the porous coating layer comprising boehmite. 
Goetzen, however, discloses that the inorganic particles are fumed aluminum oxide, boehmite and each of which having a particle size of 100 to 500 nm, and a specific surface area of 10 to 250 m2/g (paragraphs 26 and 27).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add boehmite disclosed in Goetzen in the porous coating layer disclosed in Pekala motivated by the desire to provide higher porosity and thus higher surface area.  
As to claim 38, Pekala discloses that the separator has the MD and TD shrinkage after 1hour exposure at 200oC of 2.7% and 3.3% respectively (paragraph 80). 
As to claims 39 and 41, Pekala discloses that the porous coating is comprised of about 4.4 wt% by weight of polyvinyl alcohol binder and fumed alumina (example 10).  The polyvinyl alcohol reads on the claimed organic hydrogen bonding component. 
As to claim 43, Liu discloses that the alumina particles are treated with metaphosphate at neutral pH to promote their dispersibility in water (abstract).
As to claim 44, the combined teachings of Pekala and Liu would result in a porous inorganic layer comprising a polyvinyl alcohol binder, and fumed alumina particles which are treated with a neutral pH metaphosphate.  
However, nothing in Applicant's specification discloses or suggests inclusion of non-recited binders in a porous inorganic surface layer would affect the novel or basic characteristics of Applicant's invention. Therefore, Applicant bears the burden to show that the non-recited binders materially change the characteristics of Applicant's invention (MPEP 2112; In re Delajarte 143 USPQ 256) in order to overcome the rejection.  Accordingly, the language "consisting essentially of” is treated as "comprising" until Applicant provides evidence to show the non-recited binders change the characteristics of Applicant's invention. 
As to claims 46 and 49, the combined teachings of Pekala and Liu would result in a porous inorganic layer comprising a polyvinyl alcohol binder, and fumed alumina particles which are treated with a neutral pH metaphosphate.  Therefore, the examiner takes the position that the fumed alumina particles held together by hydrogen bonding at particle-to-particle would be present in view of identical inorganic particle and its surface treatment using the neutral pH metaphosphate. 
As to claim 47, Pekala discloses the porous inorganic surface layer has a thickness in the range from 12.1 to 14.4 microns (paragraph 80). This is within the claimed range.  Therefore, the examiner takes the position that a pickup weight of 4.14 g/m2 or higher would be present as the pickup weight is dictated by the thickness.  
As to claim 48, Pekala discloses that the separator has the MD and TD shrinkage after 1hour exposure at 200oC of 2.7% and 3.3% respectively (paragraph 80). 

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pekala in view of Liu as applied to claim 31 above, further in view Ondeck.  
Pekala does not explicitly disclose the polyolefin membrane comprising a polyolefin matrix and colloidal inorganic particles distributed therein. 
Ondeck, however, discloses a microporous polyolefin membrane obtained from a composition comprising a polyolefin matrix and water-insoluble filler particles distributed therein (abstract).   The water-insoluble filler particles comprise precipitated silica, silica gel and fumed silica (column 5, lines 30-35; and column 6, lines 60-65).   The microporous polyolefin membrane is useful as a battery separator (abstract).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute a microporous polyolefin membrane disclosed in Ondeck for the porous resin film of Pekala motivated by the desire to obtain low electrical resistance for improved cycling and charge performance in a lithium battery.  


Claims 31-36, 38, 39, 41, 42, and 44-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2012 049052 to Takei (hereinafter “Takei”) in view of Goetzen. 
Takei discloses a separator for a lithium secondary battery, comprising a porous resin film and each side of the resin film provided with a porous heat-resistant layer (A) and a porous heat resistant layer (B) (paragraph 16).  The porous heat resistant layer A comprises inorganic fine particles and a resin binder (paragraphs 21 and 25).  The inorganic fine particles include silica, alumina, titania and/or boehmite (paragraph 21).  The resin binder comprises polyvinyl alcohol corresponding to the claimed organic hydrogen bonding component (paragraph 25).  The porous heat resistant layer contains 1 to 10 parts by mass of the resin binder based on 100 parts by mass of the inorganic fine particles (paragraph 26).  
In particular, the porous heat resistant layer (A) is obtained from a composition comprising 500 g (98.5 wt%) of boehmite and 7.5 g (1.5 wt%) of a resin binder (paragraph 83).  
The porous heat resistant layer (B) is obtained from a composition comprising resin fine particles and a resin binder (paragraph 36). 
The separator has a shrinkage of less than 5% in either of its in-plane axes at 200oC for 1 hour, indicating an in-plane dimensional stability above the melting point of the polyolefin membrane (paragraphs 12 and 103).     
Takei does not specifically disclose the porous heat resistant layer (A) further comprising an inorganic acid.  
Goetzen, however, discloses a separator for a lithium ion battery comprising a microporous polyolefin film and a porous coating layer formed on at least one surface of the microporous film (abstract and paragraph 21).  The porous coating layer comprises a plurality of inorganic particles bound to each other by means of a polymeric binder (abstract; and paragraphs 26, 37 and 38).  The inorganic particles are fumed aluminum oxide, boehmite and each of which having a particle size of 100 to 500 nm, and a specific surface area of 10 to 250 m2/g (paragraphs 26 and 27).  The inorganic particles are treated with an inorganic acid such as boric acid to promote their dispersibility in solvents, thereby providing the production of a homogeneously porous and defect-free separator (paragraphs 29 and 32).  The polymeric binder comprises a block copolymer having at least three or more polymer blocks (paragraph 38).  A ratio of the inorganic particles to the polymeric binder is in a range from 1.5:1 to 20:1 (paragraph 62).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the inorganic particles disclosed in Takei treated with an inorganic acid disclosed in Goetzen motivated by the desire to enhance dispersibility of the inorganic particles in the aqueous dispersion, thereby providing the production of a homogeneously porous and defect-free separator. 
As to claims 32-34, Takei discloses that the inorganic fine particles includes silica, alumina, titania and/or boehmite (paragraph 21).  
As to claims 35 and 36, Takei does not explicitly disclose the inorganic fine particles comprising fumed particles having a mean aggregate size of about 100 to 300 nm and a specific surface area of about 50 to 225 m2/g.  
As to claim 38, Takei discloses that the separator has a shrinkage of less than 5% in either of its in-plane axes at 200oC for 1 hour (paragraphs 12 and 103).     
As to claims 39-41, Takei discloses that the resin binder comprises polyvinyl alcohol corresponding to the claimed organic hydrogen bonding component (paragraph 25).  The porous heat resistant layer contains 1 to 10 parts by mass of the resin binder based on 100 parts by mass of the inorganic fine particles (paragraph 26).  
In particular, the porous heat resistant layer (A) is obtained from a composition comprising 500 g (98.5 wt%) of boehmite and 7.5 g (1.5 wt%) of a resin binder (paragraph 83).  
As to claim 44, the combined teachings of Takei and Goetzen would result in a porous heat resistant layer (A) comprising a resin binder, and fumed alumina particles which are treated with a neutral pH metaphosphate.  
However, nothing in Applicant's specification discloses or suggests inclusion of non-recited binders in a porous inorganic surface layer would affect the novel or basic characteristics of Applicant's invention. Therefore, Applicant bears the burden to show that the non-recited binders materially change the characteristics of Applicant's invention (MPEP 2112; In re Delajarte 143 USPQ 256) in order to overcome the rejection.  Accordingly, the language "consisting essentially of” is treated as "comprising" until Applicant provides evidence to show the non-recited binders change the characteristics of Applicant's invention. 
As to claim 45, Takei discloses that the porous heat resistant layer (A) comprises a binder including polyurethane, polyvinylidene fluoride and each of which is different than an organic hydrogen bonding component (paragraph 25).  That is to say, the porous heat resistant layer (A) is free of an organic hydrogen bonding component.  
As to claims 46 and 49, the combined teachings of Takei and Goetzen would result in a porous heat resistant layer (A) comprising a resin binder, and fumed alumina particles which are treated with a neutral pH metaphosphate.  Therefore, the examiner takes the position that the fumed alumina particles held together by hydrogen bonding at particle-to-particle would be present in view of identical inorganic particle and its surface treatment using the neutral pH metaphosphate. 
As to claim 47, Takei discloses the porous heat resistant layer (A) has a thickness of 3 microns or greater (paragraph 28). This is within the claimed range.  Therefore, the examiner takes the position that a pickup weight of 4.14 g/m2 or higher would be present as the pickup weight is dictated by the thickness.  
As to claim 48, Takei discloses that the separator did not shrink vertically or horizontally at 200oC for 1 hour (paragraphs 103, 112, table 2, examples 1-4).     

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP Takei in view of Goetzen as applied to claim 31 above, further in view of Ondeck. 
Takei does not explicitly disclose the porous resin film comprising a polyolefin matrix and colloidal inorganic particles distributed therein. 
Ondeck, however, discloses a microporous polyolefin membrane obtained from a composition comprising a polyolefin matrix and water-insoluble filler particles distributed therein (abstract).   The water-insoluble filler particles comprise precipitated silica, silica gel and fumed silica (column 5, lines 30-35; and column 6, lines 60-65).   The microporous polyolefin membrane is useful as a battery separator (abstract).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute a microporous polyolefin membrane disclosed in Ondeck for the porous resin film of Takei motivated by the desire to obtain low electrical resistance for improved cycling and charge performance in a lithium battery.  
Response to Arguments: 
Applicant alleges that as shown in paragraph 29, the inorganic acids of Goetzen are inseparately linked to the blocked copolymer; therefore, the combined disclosures of Takei and Goetzen would result in a porous coating comprising polyvinyl alcohol binder, fumed alumina, an inorganic acid and a block copolymer and the Examiner fails to demonstrate that such the porous coating has an in-plane dimensional stability comprising a shrinkage in a machine direction of the polyolefin web of no more than 11.7% and a shrinkage in a transverse direction of the polyolefin web of no more than 9.8% after heating the polyolefin web at 200oC for 30 minutes.  
The examiner respectfully disagrees. 
Takei discloses that the separator did not shrink vertically or horizontally at 200oC for 1 hour (paragraphs 103, 112; table 2, examples 1-4), meeting the claimed in-plane dimensional stability above the melting point of the polyolefin membrane.       
Turning to Goetzen, the inorganic acid is applied during the production of the alumina particles in a sol-gel operation to enhance the dispersibility of the alumina particles.  The block copolymer binder is then added to the dispersion comprising the inorganic acid and alumina particles.  Nowhere does the passage in paragraph 29 of Goetzen indicate that the inorganic acid is reacted and chemically linked to the block copolymer before adding to the alumina dispersion.  
The basis of the obviousness rejection has nothing to do with addition or substitution of the block copolymer for the polyvinyl alcohol.  Instead, the basis of the obviousness rejection is about addition of the inorganic acid to the alumina dispersion.  The combined teachings of Takei and Goetzen would result in a porous coating comprising polyvinyl alcohol binder, fumed alumina, and an inorganic acid.   
As previously discussed, Takei discloses that the separator did not shrink vertically or horizontally at 200oC for 1 hour (paragraphs 103, 112; table 2, examples 1-4).     That is to say, the separator meets the claimed in-plane dimensional stability.   

Claims 31-36, 38, 39, 41, and 43-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takei in view of Liu. 
Takei discloses a separator for a lithium secondary battery, comprising a porous resin film and each side of the resin film provided with a porous heat-resistant layer (A) and a porous heat resistant layer (B) (paragraph 16).  The porous heat resistant layer A comprises inorganic fine particles and a resin binder (paragraphs 21 and 25).  The inorganic fine particles include silica, alumina, titania and/or boehmite (paragraph 21).  The resin binder comprises polyvinyl alcohol corresponding to the claimed organic hydrogen bonding component (paragraph 25).  The porous heat resistant layer contains 1 to 10 parts by mass of the resin binder based on 100 parts by mass of the inorganic fine particles (paragraph 26).  
In particular, the porous heat resistant layer (A) is obtained from a composition comprising 500 g (98.5 wt%) of boehmite and 7.5 g (1.5 wt%) of a resin binder (paragraph 83).  
The porous heat resistant layer (B) is obtained from a composition comprising resin fine particles and a resin binder (paragraph 36). 
The separator has a shrinkage of less than 5% in either of its in-plane axes at 200oC for 1 hour, indicating an in-plane dimensional stability above the melting point of the polyolefin membrane (paragraphs 12 and 103).     
Takei does not specifically disclose the porous heat resistant layer (A) further comprising an inorganic acid.  
Liu, however, discloses a metaphosphate used as an inorganic dispersant for colloidal aluminum particles in an aqueous dispersion.  In particular, neutral pH-long chain metaphosphates adsorb to surfaces alumina particles through hydrogen bonding and produce a steric layer where the negatively charged metaphosphates extend from the alumina particle surfaces to the solution.   The steric layer provides an effective electrosteric repulsion force, thereby stabilizing the dispersion of the aluminum particles in the water (figure 7b and discussion). The metaphosphate is a salt of a metaphosphoric acid.  
Takei and Liu are concerned with dispersion of colloidal particles in an aqueous dispersion and therefore they are in analogous arts.  The colloidal stability of aqueous alumina suspension disclosed in Takei would be enhanced with the addition of the metaphosphates at neutral pH disclosed in Liu.  The stabilization of the alumina suspension by metaphosphate is supported by electrosteric interaction.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the inorganic particles disclosed in Takei treated with neutral pH-long chain metaphosphates disclosed in Liu motivated by the desire to enhance dispersibility of the inorganic particles in an aqueous dispersion, thereby providing the production of a homogeneously porous and defect-free separator. 
As to claims 32-34, Takei discloses that the inorganic fine particles includes silica, alumina, titania and/or boehmite (paragraph 21).  
As to claims 35 and 36, Takei does not explicitly disclose the inorganic fine particles comprising fumed particles having a mean aggregate size of about 100 to 300 nm and a specific surface area of about 50 to 225 m2/g.  
As to claim 38, Takei discloses that the separator has a shrinkage of less than 5% in either of its in-plane axes at 200oC for 1 hour (paragraphs 12 and 103).     
As to claims 39-41, Takei discloses that the resin binder comprises polyvinyl alcohol corresponding to the claimed organic hydrogen bonding component (paragraph 25).  The porous heat resistant layer contains 1 to 10 parts by mass of the resin binder based on 100 parts by mass of the inorganic fine particles (paragraph 26).  
In particular, the porous heat resistant layer (A) is obtained from a composition comprising 500 g (98.5 wt%) of boehmite and 7.5 g (1.5 wt%) of a resin binder (paragraph 83).  
As to claim 43, Liu discloses that the alumina particles are treated with metaphosphate at neutral pH to promote their dispersibility in water (abstract).
As to claim 44, the combined teachings of Takei and Liu would result in a porous heat resistant layer (A) comprising a resin binder, and fumed alumina particles which are treated with a neutral pH metaphosphate.  
However, nothing in Applicant's specification discloses or suggests inclusion of non-recited binders in a porous inorganic surface layer would affect the novel or basic characteristics of Applicant's invention. Therefore, Applicant bears the burden to show that the non-recited binders materially change the characteristics of Applicant's invention (MPEP 2112; In re Delajarte 143 USPQ 256) in order to overcome the rejection.  Accordingly, the language "consisting essentially of” is treated as "comprising" until Applicant provides evidence to show the non-recited binders change the characteristics of Applicant's invention. 
As to claim 45, Takei discloses that the porous heat resistant layer (A) comprises a binder including polyurethane, polyvinylidene fluoride and each of which is different than an organic hydrogen bonding component (paragraph 25).  That is to say, the porous heat resistant layer (A) is free of an organic hydrogen bonding component.  
As to claims 46 and 49, the combined teachings of Takei and Liu would result in a porous heat resistant layer (A) comprising a resin binder, and fumed alumina particles which are treated with a neutral pH metaphosphate.  Therefore, the examiner takes the position that the fumed alumina particles held together by hydrogen bonding at particle-to-particle would be present in view of identical inorganic particle and its surface treatment using the neutral pH metaphosphate. 
As to claim 47, Takei discloses the porous heat resistant layer (A) has a thickness of 3 microns or greater (paragraph 28). This is within the claimed range.  Therefore, the examiner takes the position that a pickup weight of 4.14 g/m2 or higher would be present as the pickup weight is dictated by the thickness.  
As to claim 48, Takei discloses that the separator did not shrink vertically or horizontally at 200oC for 1 hour (paragraphs 103, 112; table 2, examples 1-4).     

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takei in view of Liu as applied to claim 31 above, further in view of Ondeck. 
Takei does not explicitly disclose the porous resin film comprising a polyolefin matrix and colloidal inorganic particles distributed therein. 
Ondeck, however, discloses a microporous polyolefin membrane obtained from a composition comprising a polyolefin matrix and water-insoluble filler particles distributed therein (abstract).   The water-insoluble filler particles comprise precipitated silica, silica gel and fumed silica (column 5, lines 30-35; and column 6, lines 60-65).   The microporous polyolefin membrane is useful as a battery separator (abstract).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute a microporous polyolefin membrane disclosed in Ondeck for the porous resin film of JP’052 motivated by the desire to obtain low electrical resistance for improved cycling and charge performance in a lithium battery.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-39, and 41-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,847,519. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,847,519 disclose each and every limitation of the claims of the current application except for a specific surface area of the fumed inorganic particles of 50 to 225 m2/g.  
It appears that the fumed inorganic particles used in the U.S. Patent No. 9,847,519 and the claimed invention are identical. Hence, the examiner takes the position that the specific surface area of 50 to 225 m2/g would be present as like material has like property.  

Claims 31-39, and 41-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,975,208.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,975,208 fully encompass the claims of the current application. 

The double patenting rejections will not be withdrawn until submission of the terminal disclaimers because Applicant did not distinctly and specifically point out the supposed errors in the rejections.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788